DETAILED ACTION
1.	This action is made Final in response to applicants’ Amendments / Request for Reconsideration filed 8/22/22.  Claims 10 and 20 are cancelled; claims 1, 9, 11 and 19 are amended; claims 1-9, 11-19 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 7, 9, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pajeau (US Pat. No. 1,235,050) in view of Gardellin (US Pat. No. 2,843,971).  
With respect to claims 1, 7, 9, 11, 17 and 19, Pajeau teaches a construction toy and method of manufacturing a device, comprising: forming each of a base (made of components 2/3/4); a core 5; a first balance rod 1 to operatively balance the core 12 on the base 2/3/4; a first weight component 10; and a second balance rod 7 to operatively connect the core 5 to the first weight component 10 (Page 1, lines 86-112; page 2, lines 1-12); wherein the core 5 comprises a plurality of voids 12 (“bore”) to provide a plurality of attachment postions and plurality of attachment angles (i.e. set at various angles) to couple a second balance rod 7 to the core, wherein inserted balance rods 1, 7 protrude from the core at multiple angles (Fig.’s 1, 4); wherein the first weight component 10 comprises a void (bore shown in Fig.’s 1-2) such that the second balance rod 7 inserted into the void is temporarily affixed to the first weight 10 (“elements named are desirably detachable from each other” – lines 89-95).
Pajeau does not expressly teach wherein the core 5 comprises a plurality of wedge components comprising one or more voids. However, Gardellin, directed to the analogous art of construction toys, teaches such features as a construction base comprising wedges 10, each wedge 10 comprising at least one voids 17/18/19 configured to couple toy rods 20 to the base at different angles are known in the art. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to construct the core portion of Pajeau of a three-dimensional shape comprising wedges. As Gardellin teaches, assembling wedges into a three-dimensional shape “aids(s) students in the understanding of three-dimensional problems in geometry”. Moreover, assembling of pieces is a known form of entertainment and physiological development for children.  The proposed modification is considered to have a reasonable expectation of success. Pajeau expressly contemplates wherein the toy can be “modified in many ways” (page 2, lines 80-86). Moreover, the shape of the core is not vital to invention as a the rods, appendages and head can establish a doll type aesthetic even with a core made of wedges.  Lastly, and regarding the limitation that the one or more voids of the core allow the first balance rod 1 to be coupled thereto, the voids at the bottom of the core taught by Pajeau allow for the first balance rod 1 to coupled via intermediate component 8, as examiner construes “coupled to” in the same manner as “connected to” (See Kreis AG v. American Hospital Supply Corp. (DC NIII) 192 USPQ 585 - The Federal Court has set forth wherein "connected to"  includes being joined together, but can also be broader than that, wherein two things can be "connected" to each other by way of their common connection to something else). 

4.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pajeau (US Pat. No. 1,235,050) in view of Gardellin (US Pat. No. 2,843,971) and further in view of Morrison (US Pat. No. 3,614,106). 
With respect to claims 2 and 12, Pajeau teaches comprising: forming a balance cap (Fig. 1 – frusto-conical upper section that receives structure 9) at a first end of the first balance rod 1, opposite the base 2/3/4; and a balance point 9 to be temporarily affixed to the core 5 (“elements named are desirably detachable from each other” – lines 89-95), wherein the balance point 9 is to be balanced atop the balance cap to operatively balance the core 5 on the base 2/3/4 (Fig. 1).
Admittedly, the balance cap section appears to be integrally formed with the first balance rod 1, and therefore is not temporarily affixed thereto. However, Morrison, directed to the analogous art of balancing construction toys, teaches the following to be known in the art: a balance cap 20 temporarily affixed to a balance rod 12. At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to structure the end cap and balancing rod as separate components and temporarily affixed as taught by Morrison. The motivation to combine is to provide a storage area for the other game pieces. Moreover, Pajeau teaches wherein “the child playing with the toy will first have the satisfaction of assembling or constructing the supporting pedestal”. The combination will add to this stated endeavor.  The proposed modification is considered to have a reasonable expectation of success since the end cap shapes of Pajeau and Morrison have similar frusto-conical shapes. 
5.	Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pajeau (US Pat. No. 1,235,050) in view of Gardellin (US Pat. No. 2,843,971) and further in view of Youkstetter (US Pat. No. 4,358,110). 
With respect to claims 3-4 and 13-14, Pajeau teaches forming a third weight component 11; and a third balance rod 7, to operatively couple the third weight component 11 to the core 5; wherein the first weight 10 component has a different weight than the third weight component 11 (page 2, line 1). Pajeau does not expressly teach a second weight component operatively coupled to the third balance rod. However, Youkstetter, directed to the analogous art of balancing toys, teaches such features as adding multiple removable weights 40 to a balance rod type structure 36 are known in the art (Fig. 2; column 5, lines 6-15). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to add an additional weight to the third balance rod 7. A removable weight will expectantly provide users the ability to adjust the CG position of the toy, adding cognitive development and a dynamic feature to the game. Regarding the requirement that the second weight 40 have a different weight than the third weight 11 (of Pajeau), Youkstetter teaches such features as “varying masses” of the weights to be known in the art (column 5, line 14). Applying different weights to the second and third weights would have also been obvious to one ordinary skill in the art at time of applicant’s effective filing. One ordinary skill in the art would recognize that the weight (i.e. amount) of the weights would also affect the CG of the toy. A user will have a customization of the toy CG to promote different a “balance” of the toy. Again, this will avoid complacency or redundancy in toy use, thereby creating a more enjoyable and dynamic toy. These proposed modifcations are considered to have a reasonable expectation of success as the additional weight can easily be made to removably affix to the rod 7 without frustrating the primary purpose of Pajeau. 
With respect to claims 5 and 15, Pajeau teaches wherein the second balance rod 7 appears to have the same length than the third balance rod 7, as opposed to different lengths.  However, the mere scaling up of a prior art invention capable of being scaled up does not establish patentability.  See In re Rinehart, 531 F.2d 1048, 1053 189 USPQ 143 (CCPA 1976).  In the instant case, scaling up the length of one of the second and third balance rods (such that there lengths are different) would have been obvious to one ordinary skill in the art at the time of applicant’s effective filing. Since the weights are positioned at the end portions of the rods 7, the length of the rods acts similar to a moment arm and will dictate the balance or CG of the toy. Introducing rods 7 of different lengths will add CG “customization”. As stated above, this will expectantly create a more enjoyable and dynamic toy. Notably, Pajeau teaches wherein the arms can be slid within the bores at different distances, “thereby varying the distance from the pillar to the weight carried by the same arm” (page 2, lines 5-10). Thus, the proposed modification comports with the teachings of Pajeau. 





6.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pajeau (US Pat. No. 1,235,050) in view of Gardellin (US Pat. No. 2,843,971) and further in view of Taylor (US Pub. No. 2020/0360800).
With respect to claims 6 and 16, Pajeau as modified by Gardellin does not expressly teach wherein the core is one of an octagonal prism or an icosahedron. However, Pajeau teaches wherein the construction of the toy can be “modified in many ways” (page 2, lines 80-86). Examiner cites to analogous art reference Taylor for its use of an octagonal prism shape piece used in a construction toy assembly (Fig. 4i; paragraph [0062]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to select an octagonal prism shape for the core. As shown in Fig 4i of Taylor, the octagonal prism has numerous flat surfaces that will provide convenient structure for machining of the “bores” used to removably connect the balancing rods. Such modification has a reasonable expectation of success. As alluded to above, Pajeau allows for deviations to the doll like shape of the core 5. Regarding the combined scope of a core (Pajeau) being octagonal prism (Taylor) with a plurality of wedges (Gardellin), this also has a reasonable expectation of success as wedges are known to form prism type shapes in the construction toy art  - See e.g. Swann (US Pat. No. 2,803,088) at Fig. 6, column 4, lines 49-56, cited as extrinsic evidence. 

Allowable Subject Matter
7.	Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711